OPINION — AG — QUESTION (1): "IS THE COUNTY TREASURER REQUIRED TO DEMAND THAT THE INTERNAL REVENUE SERVICE POST AN INDEMNITY BOND IN DOUBLE THE AMOUNT OF $43,618.17 BEFORE HE IS AUTHORIZED TO ISSUE A DUPLICATE CHECK TO THE U.S. TREASURY FOR THAT AMOUNT?" — NEGATIVE, QUESTION (2): "SHOULD I, AS COUNTY ATTORNEY, OFFER MY OPINION TO THE COUNTY TREASURER IN WRITING SINCE I HAVE ALREADY ADVISED HIM ORALLY IN PERSON?" — AFFIRMATIVE, QUESTION(3): "HOW WILL THE GIVING OF SUCH ADVICE AFFECT MY OFFICE AND BOND SHOULD MY ADVICE BE ERRONEOUS?" — YOU AS COUNTY ATTORNEY, AND YOUR BONDSMEN ARE EXEMPT FROM CIVIL LIABILITY IN DAMAGES FOR ADVICE GIVEN OTHER COUNTY OFFICIALS IN THE DISCHARGE OF YOUR OFFICIAL DUTIES. CITE: 51 Ohio St. 1961 46 [51-46](I) (W. J. MONROE)